

Exhibit 10.3
 


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and
effective the 1st day of August 2007 (the “Effective Date”) is made by and
between CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”),
and Michael J. Lovett, an adult resident of Missouri (the “Executive”).
 
RECITALS:
 
WHEREAS, the Executive and the Company have previously entered into that certain
Employment Agreement dated February 28, 2006 (the "Old Employment Agreement")
and the parties desire to amend and restate in its entirety the Old Employment
Agreement;
 
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Executive Vice President and Chief
Operating Officer and the Executive desires to serve the Company on the terms
herein provided;
 
WHEREAS, in connection with the entry into the Agreement, the Executive will be
granted performance units and restricted shares of Company Stock pursuant to the
Company's 2001 Stock Incentive Plan, as amended as of the date hereof (the
“Special Equity”);
 
WHEREAS, Executive’s agreement to the terms and conditions of Sections 17 and 19
are a material and essential condition of Executive’s employment with the
Company hereafter under the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
 
1.   Certain Definitions.
 
    (a)           “Allen” shall mean Paul G. Allen (and his heirs or
beneficiaries under his will(s), trusts or other instruments of testamentary
disposition), and any entity or group over which Paul G. Allen has Control and
that constitutes a Person as defined herein.  For the purposes of this
definition, “Control” means the power to direct the management and policies of
an entity or to appoint or elect a majority of its governing board.
 
    (b)           “Annual Base Salary” shall have the meaning set forth in
Section 5.
 
    (c)           “Board” shall mean the Board of Directors of the Company.
    
    (d)           “Bonus” shall have the meaning set forth in Section 6.
 

Charter –Approved Prototype August 1, 2007           

1

--------------------------------------------------------------------------------



    (e)           The Company shall have “Cause” to terminate Executive’s
employment hereunder upon Executive’s:
 
                    (i)  Executive’s breach of a material obligation (which, if
curable, is not cured within ten business (10) days after Executive receives
written notice of such breach) or representation under this Agreement or breach
of any fiduciary duty to the Company which, if curable, is not cured within ten
business (10) days after Executive receives written notice of such breach; or
any act of fraud or knowing material misrepresentation or concealment upon, to
or from the Company or the Board;
 
                    (ii)  Executive’s failure to adhere in any material respect
to (i) the Company’s Code of Conduct in effect from time to time and applicable
to officers and/or employees generally, or (ii) any written Company policy, if
such policy is material to the effective performance by Executive of the
Executive’s duties under this Agreement, and if Executive has been given a
reasonable opportunity to cure this failure to comply within a period of time
which is reasonable under the circumstances but not more than the thirty (30)
day period after written notice of such failure is provided to Executive;
provided that if Executive cures this failure to comply with such a policy and
then fails again to comply with the same policy, no further opportunity to cure
that failure shall be required;
 
                    (iii)  Executive’s misappropriation (or attempted
misappropriation) of a material amount of the Company’s funds or property;
 
                    (iv)  Executive’s conviction of, the entering of a guilty
plea or plea of nolo contendere or no contest (or the equivalent), or entering
into any pretrial diversion program or agreement or suspended imposition of
sentence, with respect to either a felony or a crime that adversely affects or
could reasonably be expected to adversely affect the Company or its business
reputation; or the institution of criminal charges against Executive, which are
not dismissed within sixty (60) days after institution, for fraud, embezzlement,
any felony offense involving dishonesty or constituting a breach of trust or
moral turpitude;
 
                    (v)  Executive’s admission of liability of, or finding of
liability, for a knowing and deliberate violation of any “Securities Laws.”  As
used herein, the term “Securities Laws” means any federal or state law, rule or
regulation governing generally the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder;
 
                    (vi)  conduct by Executive in connection with Executive’s
employment that constitutes gross neglect of any material duty or
responsibility, willful misconduct,  or recklessness which, if curable, is not
cured within ten business (10) days after Executive receives written notice of
such breach;
 
                    (vii)  Executive’s illegal possession or use of any
controlled substance, or excessive use of alcohol at a work function, in
connection with Executive’s duties, or on
 

Charter –Approved Prototype August 1, 2007           

2

--------------------------------------------------------------------------------


 
Company premises; “excessive” meaning either repeated unprofessional use or any
single event of consumption giving rise to significant intoxication or
unprofessional behavior;
 
                    (viii)  willful or grossly negligent commission of any other
act or failure to act in connection with the Executive’s duties as an executive
of the Company which causes or reasonably may be expected (as of the time of
such occurrence) to cause substantial economic injury to or substantial injury
to the business reputation of the Company or any subsidiary or affiliate of the
Company, including, without limitation, any material violation of the Foreign
Corrupt Practices Act, as described herein below.
 
    If Executive commits or is charged with committing any offense of the
character or type specified in subparagraphs 1(e)(iv), (v) or (viii) above, then
the Company at its option may suspend the Executive with or without pay.  If the
Executive subsequently is convicted of, pleads guilty or nolo contendere (or
equivalent plea) to, or enters into any type of suspended imposition of sentence
or pretrial diversion program with respect to, any such offense (or any matter
that gave rise to the suspension), the Executive shall immediately repay any
compensation paid in cash hereunder from the date of the
suspension.  Notwithstanding anything to the contrary in any stock option or
equity incentive plan or award agreement, all vesting and all lapsing of
restrictions on restricted shares shall be tolled during the period of
suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension the Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, or enters into any
type of suspended imposition of sentence or pretrial diversion program with
respect to, any offense specified in subparagraphs 1(e)(iv), (v) or (viii) above
or any matter that gave rise to the suspension.
 
              (f)             For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events:  
 
                    (i)           any “person” as such term is used in Section
13(d) of the Securities Exchange Act of 1934, or group of persons, excluding
Allen and his affiliates, becomes (directly or indirectly) a “beneficial
owner” as such term is used as of the Effective Date in Rule 13d-3 promulgated
under that Act, of a percentage of the voting securities of the Company
(measured either by number of voting securities or by voting power) that is
larger than the percentage (if any) of the voting securities of the Company
(measured in the same fashion) that Allen and his affiliates beneficially own
(directly or indirectly) at such time;
 
                    (ii)           if and when Allen shall no longer have the
power to appoint a majority of the Board, a majority of the Board consists of
individuals other than “Incumbent Directors,” which term means the members of
the Board on the Effective Date; provided that any individual becoming a
director subsequent to such date whose election or nomination for election was
supported (other than in connection with any actual or threatened proxy contest)
by two-thirds of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director; or
 
Charter –Approved Prototype August 1, 2007           
3

--------------------------------------------------------------------------------


 
 
                    (iii)          (x) the Company combines with another entity
and is the surviving entity, or (y) all or substantially all of the assets or
business of the Company is disposed of pursuant to a sale, merger,
consolidation, liquidation, dissolution or other transaction or series of
transactions (collectively, a “Triggering Event”), unless Allen and his
affiliates own, directly or indirectly, by reason of their ownership of voting
securities of the Company immediately prior to such Triggering Event, more of
the voting securities than any other shareholder (measured both by number of
voting securities and by voting power) of (q) in the case of a combination in
which the Company is the surviving entity, the surviving entity, and (r) in any
other case, the entity (if any) that succeeds to all or substantially all of the
Company’s business and assets.
 
               (g)           “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.
 
               (h)           “Committee” shall mean either the Compensation and
Benefits Committee of the Board, or a Subcommittee of such Committee duly
appointed by the Board or the Committee.
 
               (i)           “Company” shall have the meaning set forth in the
preamble hereto.
 
               (j)           “Company Stock” shall mean the $.10 par value
common stock of the Company.
 
               (k)           “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death and
(ii) if Executive’s employment is terminated pursuant to Section 14(a)(ii) –
(vi), the date of termination of employment, as defined in 409(A) regulations
under the Code.
 
               (l)           For purposes of this Agreement, Executive will be
deemed to have a “Disability” if, due to illness, injury or a physical or
medically recognized mental condition, (a) Executive is unable to perform
Executive’s duties under this Agreement with reasonable accommodation for 120
consecutive days, or 180 days during any twelve month period, as determined in
accordance with this Section, or (b) Executive is considered disabled for
purposes of receiving / qualifying for long term disability benefits under any
group long term disability insurance plan or policy offered by Company in which
Executive participates.  The Disability of Executive will be determined by a
medical doctor selected by written agreement of Company and Executive upon the
request of either party by notice to the other, or (in the case of and with
respect to any applicable long term disability insurance policy or plan) will be
determined according to the terms of the applicable long term disability
insurance policy / plan.  If Company and Executive cannot agree on the selection
of a medical doctor, each of them will select a medical doctor and the two
medical doctors will select a third medical doctor who will determine whether
Executive has a Disability.  The determination of the medical doctor selected
under this Section will be binding on both parties.  Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this Section, and to other specialists designated by such
medical doctor, and Executive hereby authorizes the disclosure and release to
Company of such determination and all supporting medical records.  If Executive
is not legally
 
Charter –Approved Prototype August 1, 2007           
4

--------------------------------------------------------------------------------


 
competent, Executive’s legal guardian or duly authorized attorney-in-fact will
act in Executive’s stead under this Section for the purposes of submitting
Executive to the examinations, and providing the authorization of disclosure,
required under this Section.
 
               (m)           “Executive” shall have the meaning set forth in the
preamble hereto.
 
               (n)           “Good Reason” shall mean any of the events
described herein that occur without Executive's prior written consent: (i) any
reduction in Executive’s Annual Base Salary, Target Bonus Percentage, or title
except as permitted hereunder, (ii) any failure to pay Executive's compensation
hereunder when due; (iii) any material breach by the Company of a term hereof;
(iv) relocation of  Executive’s primary workplace to a location that is more
than  fifty (50) miles from the office where Executive is then assigned to work
as Executive’s principal office; (v) a transfer or reassignment to another
executive of material responsibilities that have been assigned to Executive (and
were not identified by the Company to be assigned only on an interim basis at
the time of assignment or thereafter) and generally are part of the
responsibilities and functions assigned to a Chief Operating Officer of a public
corporation or (vi) any change in reporting structure such that Executive no
longer reports directly to the "Chief Executive Officer (or equivalent position,
if there is no Chief Executive Officer)" (in each case “(i)” through “(vi)” only
if Executive objects in writing within 30 days after being informed of such
events and unless Company retracts and/or rectifies the claimed Good Reason
within 30 days following Company’s receipt of timely written objection from
Executive); (vii) if within six months after a Change in Control, Executive has
not received an offer from the surviving company to continue in his or her
position immediately prior to such Change in Control under at least the same
terms and conditions (except that the value of equity-based compensation after
such Change in Control need only be commensurate with the value of equity-based
compensation given to executives with equivalent positions in the surviving
company, if any)as set herein; (viii) the Company's decision not to renew this
Agreement at the end of its term, (ix) the failure of a successor to the
business of the Company to assume the Company's obligations under this Agreement
in the event of a Change in Control during its term; or (x) the expiration of
six months after a Change in Control (it being intended hereby that Executive
can resign in his discretion for any reason within 30 days after six months have
expired after a Change in Control and such resignation shall be treated as
having been for Good Reason hereunder).
 
               (o)           “Notice of Termination” shall have the meaning set
forth in Section 14(b).
 
               (p)           “Options” shall have the meaning set forth in
Section 7
 
               (q)           “Performance Unit” and “Performance Shares” shall
have the meaning set forth in Section 9 hereof.
 
               (r)           “Person” shall have the meaning set forth in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934.
 
               (s)           “Plan” shall mean the 2001 Stock Incentive Plan as
amended by the Company from time to time.
 
 
Charter –Approved Prototype August 1, 2007           
5

--------------------------------------------------------------------------------


 
 
               (s)           “Restricted Shares” shall have the meaning set
forth in Section 8.
 
               (t)           “Term” shall have the meaning set forth in Section
2.
 
               (u)           "Voluntary" and "Voluntarily" in connection with
Executive's termination of employment shall mean a termination of employment
resulting from the initiative of the Executive, excluding a termination of
employment attributable to Executive's death or Disability. A resignation by
Executive that is in response to a communicated intent by the Company to
discharge Executive other than for Cause is not considered to be "Voluntary" and
shall be considered to be a termination by the Company for the purposes of this
Agreement.
 
            2.   Employment Term.  The Company hereby employs the Executive, and
the Executive hereby accepts his employment, under the terms and conditions
hereof, for the period (the “Term”) beginning on the Effective Date hereof and
terminating upon the earlier of (i) July 31, 2010 (the “Initial Term”) and (ii)
the Date of Termination as defined in Section 1(k), and, if not terminated
earlier, will be automatically renewed at the end of its Initial Term and on
each anniversary thereafter for a period of one (1) year unless either party
shall give written notice of cancellation to the other party not later than
ninety (90) days prior to the end of the Initial Term or anniversaries thereof.
 
            3.  Position and Duties.  Executive shall serve as Executive Vice
President and Chief Operating Officer reporting to the Chief Executive
Officer,  with such responsibilities, duties and authority as are customary for
such role, including, but not limited to, overall management responsibility for
the operations of the Company.  Executive shall devote all necessary business
time and attention, and employ Executive’s reasonable best efforts, toward the
fulfillment and execution of all assigned duties, and the satisfaction of
defined annual and/or longer-term performance criteria.
 
            4.           Place of Performance.  In connection with Executive’s
employment during the Term, Executive's initial primary workplace shall be the
Company’s offices in or near St. Louis, MO. except for necessary travel on the
Company’s business.
 
            5.           Annual Base Salary.     During the Term, Executive
shall receive a base salary at a rate not less than $731,150.00 per annum (the
“Annual Base Salary”), less standard deductions, paid in accordance with the
Company’s general payroll practices for executives, but no less frequently than
monthly.  The Annual Base Salary shall compensate Executive for any official
position or directorship of a subsidiary or affiliate that Executive is asked to
hold in the Company or its subsidiaries or affiliates as a part of Executive’s
employment responsibilities.  No less frequently than annually during the Term,
the Committee, on advice of the Company’s Chief Executive Officer, shall review
the rate of Annual Base Salary payable to Executive, and may, in its discretion,
increase the rate of Annual Base Salary payable hereunder; provided, however,
that any increased rate shall thereafter be the rate of “Annual Base Salary”
hereunder.
 
            6.           Bonus.  Except as otherwise provided for herein, for
each fiscal year or other period consistent with the Company’s then-applicable
normal employment practices during which Executive is employed hereunder on the
last day (the “Bonus Year”), Executive shall be eligible to
 
 
Charter –Approved Prototype August 1, 2007           
6

--------------------------------------------------------------------------------


 
receive a bonus in an amount up to 100% of Executive’s Annual Base Salary (the
“Bonus” and bonuses at such percentage of Annual Base Salary being the “Target
Bonus”) pursuant to, and as set forth in, the terms of the Executive Bonus Plan
as such Plan may be amended from time to time, plus such other bonus payments,
if any, as shall be determined by the Committee in its sole discretion, with
such Bonus being paid on or before February 28 of the year next following the
Bonus Year, or as soon as is administratively practicable thereafter (e.g.,
after the public disclosure of the Company’s financial results for the prior
year on SEC Form 10-K or on such replacement form as the SEC shall determine,
for those years as the Company’s securities are traded publicly, and the
Company’s annual financial results are reported to the shareholders, for those
(if any) years as the Company’s securities are not traded publicly).
 
            7.           Stock Options.  The Company has previously granted to
Executive options to purchase shares of Company Stock as set forth in Exhibit A
hereto, and may, in the Committee’s discretion, grant to Executive additional
options to purchase shares of Company Stock (all of such options, collectively,
the “Options”) pursuant to the terms of the Plan, any successor plan and an
associated Stock Option Agreement.
 
            8.           Restricted Shares.  The Company has previously granted
to Executive Restricted Shares of Company Stock as set forth in Exhibit A
hereto, and may, in the Committee’s discretion, grant to Executive Restricted
Shares (collectively, the “Restricted Shares”), which shall be subject to
restrictions on their sale as set forth in the Plan and an associated Restricted
Shares Grant Letter.
 
            9.           Performance Shares Units.  The Company has previously
granted to Executive Performance Share Units of which some have been converted
into Performance Shares (which are not aggregated in the forgoing description of
Restricted Shares) as set forth in Exhibit A hereto, and may, in the Committee’s
discretion, grant to Executive further Performance Share Units (collectively,
the “Performance Units”), which shall be subject to restrictions on their sale
as set forth in the Plan and an associated Performance Unit Grant Letter.
 
            10.           Executive Cash Bonus Plan.  Executive currently is a
participant in the Company’s 2005 Executive Cash Award Plan with a Plan Award
(as defined in such Plan) as set forth in Exhibit B and shall remain a
participant in such Plan under the terms therefore for the term of this
Agreement.
 
            11.           Benefits.  Executive shall be entitled to receive such
benefits and to participate in such employee group benefit plans, including
life, health and disability insurance policies, and financial planning services,
and other perquisites and plans as are generally provided by the Company to its
senior executives of comparable level and responsibility in accordance with the
plans, practices and programs of the Company, as amended from time to time.
 
            12.           Expenses.  The Company shall reimburse Executive for
all reasonable and necessary expenses incurred by Executive in connection with
the performance of Executive’s duties as an employee of the Company in
accordance with the Company’s generally applicable policies and
procedures.  Such reimbursement is subject to the submission to the Company by
Executive of appropriate documentation and/or vouchers in accordance with the
customary
 
 
Charter –Approved Prototype August 1, 2007           
7

--------------------------------------------------------------------------------


 
procedures of the Company for expense reimbursement, as such procedures may be
revised by the Company from time to time hereafter.
 
            13.           Vacations.  Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policy as in effect from time
to time provided that, in no event shall Executive be entitled to less than
three (3) weeks vacation per calendar year.  Executive shall also be entitled to
paid holidays and personal days in accordance with the Company’s practice with
respect to same as in effect from time to time.
 
            14.           Termination.
 
            (a)           Executive’s employment hereunder may be terminated by
the Company, on the one hand, or Executive, on the other hand, as applicable,
without any breach of this Agreement, under the following circumstances:
 
                (i)           Death.  Executive’s employment hereunder shall
automatically terminate upon Executive’s death.
 
            (ii)          Disability.  If Executive has incurred a Disability,
the Company may give Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 14th day after delivery of such notice to
Executive, provided that within the 14 days after such delivery, Executive shall
not have returned to full-time performance of Executive’s duties.  Executive may
provide notice to the Company of Executive's resignation on account of a bona
fide Disability at any time.
 
            (iii)         Cause.  The Company may terminate Executive’s
employment hereunder for Cause effectively immediately upon delivery of notice
to Executive, taking into account any procedural requirements set forth under
Section 1(e) above.
 
            (iv)         Good Reason.  Executive may terminate Executive’s
employment herein for Good Reason upon (i) satisfaction of any advance notice
and other procedural requirements set forth under Section 1(n) above for any
termination pursuant to Section 1(n)(i) through (vi) or (ii) at least 30 days’
advance written notice by the Executive for any termination pursuant to Section
1(n)(vii) through (x).
 
                (v)          Without Cause.  The Company may terminate
Executive’s employment hereunder without Cause upon at least 30 days’ advance
written notice to the Executive.
 
            (vi)         Resignation Without Good Reason.  Executive may resign
Executive’s employment without Good Reason upon at least fourteen (14) days’
written notice to the Company.
 
        (b)             Notice of Termination.  Any termination of Executive’s
employment by the Company or by Executive under this Section 14 (other than
pursuant to Sections 14(a)(i)) shall be communicated by a written notice (the
“Notice of Termination”) to the other party hereto, indicating the specific
termination provision in this Agreement relied upon, setting forth in 
 
 
Charter –Approved Prototype August 1, 2007           
8

--------------------------------------------------------------------------------


 
reasonable detail any facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
specifying a Date of Termination which notice shall be delivered within the
applicable time periods set forth in subsections 14(a)(ii)-(vi) above ( the
“Notice Period”); provided that the Company may pay to Executive all Annual Base
Salary, benefits and other rights due to Executive during such Notice Period
instead of employing Executive during such Notice Period.
 
            (c)           Resignation from Representational
Capacities.  Executive hereby acknowledges and agrees that upon Executive's
termination of employment with the Company for whatever reason, [s]he shall be
deemed to have, and shall have in fact, effectively resigned from all executive,
director or other positions with the Company or its affiliates at the time of
such termination of employment, and shall return all property owned by the
Company and in Executive’s possession, including all hardware, files and
documents, at that time.
 
            (d)           Termination in Connection with Change in Control.  If
Executive’s employment is terminated by the Company without Cause either upon or
within thirty days before or thirteen (13) months after a Change in Control, or
prior to a Change in Control at the request of a prospective purchaser whose
proposed purchase would constitute a Change in Control upon its completion, such
termination shall be deemed to have occurred immediately before such Change in
Control for purposes of this Agreement and the Plan.
 
            15.           Termination Pay
 
            (a)           Effective upon the termination of Executive’s
employment, Company will be obligated to pay Executive (or, in the event of
Executive’s death, the Executive’s designated beneficiary as defined below) only
such compensation as is provided in this Section 15, except to the extent
otherwise provided for in any Company stock incentive, stock option or cash
award plan (including, among others, the Plan), approved by the Board.  For
purposes of this Section 15, Executive’s designated beneficiary will be such
individual beneficiary or trust, located at such address, as Executive may
designate by notice to Company from time to time or, if Executive fails to give
notice to Company of such a beneficiary, Executive’s estate.  Notwithstanding
the preceding sentence, Company will have no duty, in any circumstances, to
attempt to open an estate on behalf of Executive, to determine whether any
beneficiary designated by Executive is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any person purporting to act as Executive’s personal representative (or the
trustee of a trust established by Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.
 
            (b)           Termination by Executive for Good Reason or by Company
without Cause.  If  prior to expiration of the Term, Executive terminates his or
her employment for Good Reason, or  if the Company terminates Executive’s
employment other than for Cause or Executive’s death or Disability, Executive
will be entitled to receive, subject to the conditions of this Agreement, the
 following:
 
                  (i)          (A) all Annual Base Salary and Bonus duly payable
under the applicable plan for performance periods ending prior to the Date of
Termination, but unpaid as of the
 
 
Charter –Approved Prototype August 1, 2007           
9

--------------------------------------------------------------------------------


 
Date of Termination, plus (B) in consideration for Executive’s obligations set
forth in Section 19 hereof, an amount equal to two and one half (2.5) times the
Executive’s then-current rate of Annual Base Salary and Target Bonus, which
total sum shall be payable following the Date of Termination in fifty-two (52)
equal bi-weekly installments in accordance with the Company’s normal payroll
practices provided that, if a Change in Control occurs (or is deemed pursuant to
Sec. 14(d) hereof to have occurred after such termination) during such thirty
(30) month period (and such Change in Control qualifies either as a “change in
the ownership or effective control” of the Company or a “change in the ownership
of a substantial portion of the assets” of the Company as such terms are defined
under Section 409A of the Code), any amounts remaining payable to Executive
hereunder shall be paid in a single lump sum immediately upon such Change in
Control.
 
                  (ii)          if Executive’s employment is terminated by the
Company without Cause  either upon or within thirty days before or thirteen (13)
months after a Change in Control, or prior to a Change in Control at the request
of a prospective purchaser whose proposed purchase would constitute a Change in
Control upon its completion, the Company shall treat as earned all unvested
Performance Units for which the performance term has not expired as of such
Change in Control at the rate calculated pursuant to the Plan and the applicable
Grant Letter, and shall immediately convert those Units into Restricted Shares
and accelerate as of the Date of Termination the removal of restrictions on such
shares.
 
                  (iii)        all reasonable expenses Executive has incurred in
the pursuit of Executive’s duties under this Agreement through the Date of
Termination which are payable under and in accordance with this Agreement, which
amount will be paid within thirty (30) days after the submission by Executive of
properly completed reimbursement requests on the Company’s standard forms;
 
                  (iv)      a lump sum payment (net after deduction of taxes and
other required withholdings) equal to thirty (30) times the monthly cost, at the
time Executive’s employment terminated, for Executive to receive under COBRA the
paid coverage for health, dental and vision benefits then being provided for
Executive at the Company’s cost at the time Executive’s employment
terminated.  This amount will be paid at the same time the payment is made under
Section 15(b)(i) and will not take into account future increases in costs during
the applicable time period; and
 
                  (v)        Stock Options Granted as of the Effective
Date.  Notwithstanding anything to the contrary in any award agreement, all
Stock Options granted to Executive as of the Effective Date shall vest and
become immediately exercisable, as of the termination date, upon the occurrence
of the conditions set forth in Section 15(b);
 
                 (vi)        Restricted Shares Granted as of the Effective
Date.  Notwithstanding anything to the contrary in any award agreement, all
Restricted Shares granted to Executive as of the Effective Date shall vest, and
all restrictions thereon shall lapse, as of the termination date, upon the
occurrence of the conditions set forth in Section 15(b);
 
 
Charter –Approved Prototype August 1, 2007           
10

--------------------------------------------------------------------------------


 
 
                 (vii)       Performance Shares/Units Granted as of the
Effective Date.  Notwithstanding anything to the contrary in any award
agreement, the Executive shall be entitled to full vesting and
nonforfeitability, as of the termination date, of any right to receive
Performance Shares in satisfaction of the Performance Units, with the number (if
any), and the timing of delivery of Shares determined as if the Executive’s
employment with the Company had continued indefinitely, upon occurrence of the
conditions set forth in Section 15(b);
 
                 (viii)      “Special” and Future Grants of Equity
Awards.  Notwithstanding anything to the contrary in any award agreement,
Executive shall be deemed to be actively employed during the thirty (30) month
period following termination of employment for purposes of vesting of all
“special” and future grants of stock options, performance units and restricted
stock; provided that if a Change in Control occurs (or is deemed pursuant to
Sec. 14(d) hereof to have occurred after such termination) within such
period, all remaining stock options that would have vested in the thirty (30)
month period shall vest, and all remaining restricted stock and performance
units whose restrictions would have lapsed in the thirty (30) month period shall
have their restrictions lapse immediately upon such Change in Control; provided,
however, that with respect to any equity-based compensation awards subject to
Section 409A of the Code (as determined by independent tax counsel retained by
the Company), vesting and/or the lapse of restrictions will only be accelerated
if such Change in Control qualifies either as a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company as such terms are defined under Section
409A of the Code, or the first subsequent time at which such distribution may be
made in compliance with Section 409A of the Code; and
 
            (ix)          pay the cost of up to twelve (12) months, as required,
of executive-level out-placement services (which provides as part of the
outplacement the use of an office and secretarial support as near as reasonably
practicable to Executive’s residence).
 
provided, however, any of the benefits described in Section 15(b)(i) through
(ix) that are due to be paid or awarded during the first six (6) months after
the Date of Termination shall, to the extent required to avoid the tax
consequences of Section 409A of the Code as determined by independent tax
counsel, be suspended and paid after the six (6) month anniversary of
Executive’s Date of Termination.
 
        (c)           The Executive shall not be required to mitigate the amount
of any payments provided in Section 15, by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 15
be reduced by any compensation earned by Executive as a result of employment by
another company or business, or by profits earned by Employee from any other
source at any time before or after the date of Termination, so long as Executive
is not in breach of the Agreement.
 
        (d)           Termination by Executive without Good Reason or by Company
for Cause.  If prior to the expiration of the Term or thereafter, Executive
Voluntarily terminates Executive’s employment prior to expiration of the Term
without Good Reason or if Company terminates this
 

Charter –Approved Prototype August 1, 2007           

11

--------------------------------------------------------------------------------


 
Agreement for Cause, Executive will be entitled to receive Executive’s
then-existing Annual Base Salary only through the date such termination is
effective and will be reimbursed for all reasonable expenses Executive has
incurred in the pursuit of Executive’s duties under this Agreement through the
date of termination which are payable under and in accordance with this
Agreement; any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement; and Executive shall be entitled to no other
compensation, bonus, payments or benefits except as expressly provided in this
paragraph.
 
        (e)            Termination upon Disability or Death.  If Executive’s
employment shall terminate by reason of Executive’s Disability (pursuant to
Section 14(a)(ii)) or death (pursuant to Section 14(a)(i)), the Company shall
pay to Executive, in a lump sum cash payment as soon as practicable following
the Date of Termination, all unpaid Annual Base Salary and Bonus previously
earned for a performance period ending prior to the Date of Termination, but
unpaid as of the Date of Termination, and the pro rata portion of their Bonus
for such year (when and as paid to other senior executives of the Company) for
the Performance Period in which the termination occurred.  In the case of
Disability, if there is a period of time during which Executive is not being
paid Annual Base Salary and not receiving long-term disability insurance
payments, the Company shall make interim payments equal to such unpaid
disability insurance payments to Executive until commencement of disability
insurance payments; provided that, to the extent required to avoid the tax
consequences of Section 409A of the Code, as determined by independent tax
counsel, the first payment shall cover all payments scheduled to be made to
Executive during the first six (6) months after the date Executive’s employment
terminates, and the first such payment shall be delayed until the day that is
six (6) months after the date Executive’s employment terminates.
 
        (f)              Benefits. Except as otherwise required by law,
Executive’s accrual of, and participation in plans providing for, the Benefits
will cease at the effective Date of the Termination of employment.
 
        (g)             Conditions To Payments. To be eligible to receive (and
continue to receive) and retain the payments and benefits described in Sections
15(b)(i) and 15(e), Executive must comply with the provisions of Sections 17, 18
and 19.  In addition, to be eligible to receive (and continue to receive) and
retain the payments and benefits described in Sections 15(b) and 15(e) Executive
(or Executive’s executor and personal representatives in case of death) must
first execute and deliver to Company, and comply with, an agreement, in form and
substance reasonably satisfactory to Company, effectively releasing and giving
up all claims Executive may have against Company or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Company, will be based upon the standard form (if any) then being
utilized by Company for executive separations when severance is being paid, and
will be provided to Executive at the time Executive’s employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days).  The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Company, any
 

Charter –Approved Prototype August 1, 2007           

12

--------------------------------------------------------------------------------



 
investigation or administrative proceeding, any matter relating to a franchise,
or any business matter concerning Company or any of its transactions or
operations.  A copy of the standard form release being used by Company as of the
date of this agreement for executive separations when severance is being paid is
attached to this Agreement as Exhibit C.  It is understood that the final
document may not contain provisions specific to the release of a federal age
discrimination claim if Executive is not at least forty (40) years of age, and
may be changed as Company’s chief legal counsel considers necessary and
appropriate to enforce the same, including provisions to comply with changes in
applicable laws and recent court decisions.  Payments under and/or benefits
provided by Section 15 will not be made unless and until Executive executes and
delivers that agreement to Company within twenty-one (21) days after delivery of
the document (or such lesser time as Company’s chief legal counsel may specify
in the document) and all conditions to the effectiveness of that agreement and
the releases contemplated thereby have been satisfied (including without
limitation the expiration of any applicable revocation period without revoking
acceptance).
 
        (h)           Survival.  The expiration or termination of the Term shall
not impair the rights or obligations of any party hereto which shall have
accrued hereunder prior to such expiration, subject to the terms of any
agreement containing a general release provided by Executive.
 
            16.          Excess Parachute Payment.
 
        (a)          Anything in this Agreement or the Plan to the contrary
notwithstanding, to the extent that any payment, distribution or acceleration of
vesting to or for the benefit of Executive by the Company (within the meaning of
Section 280G of the Code and the regulations thereunder), whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the "Total Payments") is or will be subject to the excise tax
imposed under Section 4999 of the Code (the "Excise Tax"), then the Total
Payments shall be reduced (but not below zero) to the Safe Harbor Amount (as
defined below) if and to the extent that a reduction in the Total Payments would
result in Executive retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income and employment taxes and the Excise
Tax), than if Executive received the entire amount of such Total Payments in
accordance with their existing terms (taking into account federal, state, and
local income and employment taxes and the Excise Tax).  For purposes of this
Agreement, the term “Safe Harbor Amount” means the largest portion of the Total
Payments that would result in no portion of the Total Payments being subject to
the Excise Tax.  Unless Executive shall have given prior written notice
specifying a different order to the Company to effectuate the foregoing, the
Company shall reduce or eliminate the Total Payments, by first reducing or
eliminating the portion of the Total Payments which are payable in cash and then
by reducing or eliminating non-cash payments in such order as Executive shall
determine; provided that Executive may not so elect to the extent that, in the
determination of the Determining Party (as defined herein), such election would
cause Executive to be subject to the Excise Tax.  Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive's rights and
entitlements to any benefits or compensation.
 
             (b)         The determination of whether the Total Payments shall
be reduced as provided in Section 16(a) and the amount of such reduction shall
be made at the Company's expense by an
 

Charter –Approved Prototype August 1, 2007           

13

--------------------------------------------------------------------------------



 
accounting firm selected by Company from among the ten largest accounting firms
in the United States or by qualified independent tax counsel (the “Determining
Party”); provided that Executive shall be given advance notice of the
Determining Party selected by the Company, and shall have the opportunity to
reject to the selection, within two business days of being notified of the
selection, on the basis of that Determining Party’s having a conflict of
interest or other reasonable basis, in which case the Company shall select an
alternative auditing firm among the ten largest accounting firms in the United
States or alternative independent qualified tax counsel, which shall become the
Determining Party.  Such Determining Party shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the
termination of Executive’s employment or at such other time mutually agreed by
the Company and Executive.  If the Determining Party determines that no Excise
Tax is payable by Executive with respect to the Total Payments, it shall furnish
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to any such payments and, absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
Executive.  If the Determining Party determines that an Excise Tax would be
payable, the Company shall have the right to accept the Determination as to the
extent of the reduction, if any, pursuant to Section 16(a), or to have such
Determination reviewed by another accounting firm selected by the Company, at
the Company’s expense.  If the two accounting firms do not agree, a third
accounting firm shall be jointly chosen by the Executive Party and the Company,
in which case the determination of such third accounting firm shall be binding,
final and conclusive upon the Company and Executive.
 
         (c)           If, notwithstanding any reduction described in this
Section 16, the IRS determines that Executive is liable for the Excise Tax as a
result of the receipt of any of the Total Payments or otherwise, then Executive
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Total Payments
equal to the “Repayment Amount.”  The Repayment Amount with respect to the
payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized.  The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Total Payments being maximized.  If the Excise Tax is not eliminated
pursuant to this paragraph, the Executive shall pay the Excise Tax.
 
        (d)           Notwithstanding any other provision of this Section 16, if
(i) there is a reduction in the Total Payments as described in this Section 16,
(ii) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (iii) Executive pays the Excise Tax, then the Company shall pay to
Executive those payments or benefits which were reduced pursuant to this Section
16 as soon as administratively possible after Executive pays the Excise Tax so
that Executive’s net after-tax proceeds with respect to the Total Payments are
maximized.
 
 
Charter –Approved Prototype August 1, 2007           
14

--------------------------------------------------------------------------------


 
        17.           Competition/Confidentiality.
 
                (a)           Acknowledgments by Executive.  Executive
acknowledges that (a) during the Term and as a part of Executive’s employment,
Executive has been and will be afforded access to Confidential Information (as
defined below); (b) public disclosure of such Confidential Information could
have an adverse effect on the Company and its business; (c) because Executive
possesses substantial technical expertise and skill with respect to the
Company’s business, Company desires to obtain exclusive ownership of each
invention by Executive while Executive is employed by the Company, and Company
will be at a substantial competitive disadvantage if it fails to acquire
exclusive ownership of each such invention by Executive; and (d) the provisions
of this Section 17 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide Company with exclusive
ownership of all inventions and works made or created by Executive.
 
                (b)           Confidential Information.  (i) The Executive
acknowledges that during the Term Executive will have access to and may obtain,
develop, or learn of Confidential Information (as defined below) under and
pursuant to a relationship of trust and confidence.  The Executive shall hold
such Confidential Information in strictest confidence and never at any time,
during or after Executive’s employment terminates, directly or indirectly use
for Executive’s own benefit or otherwise (except in connection with the
performance of any duties as an employee hereunder) any Confidential
Information, or divulge, reveal, disclose or communicate any Confidential
Information to any unauthorized person or entity in any manner whatsoever.
 
                (ii)           As used in this Agreement, the term “Confidential
Information” shall include, but not be limited to, any of the following
information relating to Company learned by the Executive during the Term or as a
result of Executive’s employment with Company:
 
                    (A)           information regarding the Company’s business
proposals, manner of the Company’s operations, and methods of selling or pricing
any products or services;
 
                    (B)           the identity of persons or entities actually
conducting or considering conducting business with the Company, and any
information in any form relating to such persons or entities and their
relationship or dealings with the Company or its affiliates;
 
                    (C)           any trade secret or confidential information
of or concerning any business operation or business relationship;
 
                    (D)           computer databases, software programs and
information relating to the nature of the hardware or software and how said
hardware or software is used in combination or alone;
 
                    (E)           information concerning Company personnel,
confidential financial information, customer or customer prospect information,
information concerning subscribers, subscriber and customer lists and data,
methods and formulas for estimating costs and setting prices, engineering design
standards, testing procedures, research results (such as marketing surveys,
programming trials or product trials), cost data (such as billing, equipment and
 

Charter –Approved Prototype August 1, 2007           

15

--------------------------------------------------------------------------------



programming cost projection models), compensation information and models,
business or marketing plans or strategies, deal or business terms, budgets,
vendor names, programming operations, product names, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, internal financial information (including but not
limited to financial and operating results for certain offices, divisions,
departments, and key market areas that are not disclosed to the public in such
form), results of internal analyses, computer programs and programming
information, techniques and designs, and trade secrets;
 
                    (F)           information concerning the Company’s
employees, officers, directors and shareholders; and
 
                    (G)           any other trade secret or information of a
confidential or proprietary nature.
 
                (iii)           Executive shall not make or use any notes or
memoranda relating to any Confidential Information except for uses reasonably
expected by Executive to be for the benefit of the Company, and will, at
Company’s request, return each original and every copy of any and all notes,
memoranda, correspondence, diagrams or other records, in written or other form,
that Executive may at any time have within his possession or control that
contain any Confidential Information.
 
                (iv)           Notwithstanding the foregoing, Confidential
Information shall not include information which has come within the public
domain through no fault of or action by Executive or which has become rightfully
available to Executive on a non-confidential basis from any third party, the
disclosure of which to Executive does not violate any contractual or legal
obligation such third party has to the Company or its affiliates with respect to
such Confidential Information.  None of the foregoing obligations and
restrictions applies to any part of the Confidential Information that Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by Executive or by any other person bound by a
confidentiality obligation to the Company in respect of such Confidential
Information.
 
                (v)           Executive will not remove from the Company’s
premises (except to the extent such removal is for purposes of the performance
of Executive’s duties at home or while traveling, or except as otherwise
specifically authorized by Company) any Company document, record, notebook,
plan, model, component, device, or computer software or code, whether embodied
in a disk or in any other form (collectively, the “Proprietary
Items”).  Executive recognizes that, as between Company and Executive, all of
the Proprietary Items, whether or not developed by Executive, are the exclusive
property of the Company.  Upon termination of Executive’s employment by either
party, or upon the request of Company during the Term, Executive will return to
Company all of the Proprietary Items in Executive’s possession or subject to
Executive’s control, including all equipment (e.g., laptop computers, cell
phone, portable e-mail devices, etc.), documents, files and data, and Executive
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any such Proprietary Items.
 
 
Charter –Approved Prototype August 1, 2007           
16

--------------------------------------------------------------------------------


 
        18.           Proprietary Developments.
 
        (a)           Any and all inventions, products, discoveries,
improvements, processes, methods, computer software programs, models,
techniques, or formulae (collectively, hereinafter referred to as
“Developments”), made, conceived, developed, or created by Executive (alone or
in conjunction with others, during regular work hours or otherwise)
during  Executive’s employment, which may be directly or indirectly useful in,
or relate to, the business conducted or to be conducted by the Company will be
promptly disclosed by  Executive to Company and shall be Company’s exclusive
property.  The term “Developments” shall not be deemed to include inventions,
products, discoveries, improvements, processes, methods, computer software
programs, models, techniques, or formulae which were in the possession of
Executive prior to the Term.  Executive hereby transfers and assigns to Company
all proprietary rights which Executive may have or acquire in any Developments
and Executive waives any other special right which the Executive may have or
accrue therein.  Executive will execute any documents and to take any actions
that may be required, in the reasonable determination of Company’s counsel, to
effect and confirm such assignment, transfer and waiver, to direct the issuance
of patents, trademarks, or copyrights to Company with respect to such
Developments as are to be Company’s exclusive property or to vest in Company
title to such Developments; provided, however, that the expense of securing any
patent, trademark or copyright shall be borne by Company. The parties agree that
Developments shall constitute Confidential Information.
 
        (b)           “Work Made for Hire.”  Any work performed by Executive
during Executive’s employment with Company shall be considered a “Work Made for
Hire” as defined in the U.S. Copyright laws, and shall be owned by and for the
express benefit of Company.  In the event it should be established that such
work does not qualify as a Work Made for Hire, Executive agrees to and does
hereby assign to Company all of Executive’s right, title, and interest in such
work product including, but not limited to, all copyrights and other proprietary
rights.
 
        19.           Non-Competition and Non-Interference.
 
        (a)           Acknowledgments by Executive.  Executive acknowledges and
agrees that: (a) the services to be performed by Executive under this Agreement
are of a special, unique, unusual, extraordinary, and intellectual character;
(b) the Company competes with other businesses that are or could be located in
any part of the United States; and (c) the provisions of this Section 19 are
reasonable and necessary to protect the Company’s business and lawful
protectable interests, and do not impair Executive’s ability to earn a living.
 
        (b)           Covenants of Executive.  For purposes of this Section 19,
the term “Restricted Period” shall mean the period commencing as of the date of
this Agreement and terminating on the second anniversary (or, in the case of
Section 19(b)(i), the first anniversary), of the date Executive’s employment
terminated provided that the “Restricted Period” also shall encompass any period
of time from whichever anniversary date is applicable until and ending on the
last date Executive is to be paid any payment under Section 15 hereof.  In
consideration of the acknowledgments by Executive, and in consideration of the
compensation and benefits to be paid or provided to Executive by Company,
Executive covenants and agrees that during the Restricted
 
 
Charter –Approved Prototype August 1, 2007           
17

--------------------------------------------------------------------------------


 
Period, the Executive will not, directly or indirectly, for Executive’s own
benefit or for the benefit of any other person or entity other than the Company:
 
                (i)           in the United States or any other country or
territory where the Company then conducts its business: engage in, operate,
finance, control or be employed by a “Competitive Business” (defined below);
serve as an officer or director of a Competitive Business (regardless of where
Executive then lives or conducts such activities); perform any work as an
employee, consultant (other than as a member of a professional consultancy, law
firm, accounting firm or similar professional enterprise that has been retained
by the Competitive Business and where Executive has no direct role in such
professional consultancy and maintains the confidentiality of all information
acquired by Executive during his or her employment with the Company),
contractor, or in any other capacity with, a Competitive Business; directly or
indirectly invest or own any interest in a Competitive Business (regardless of
where Executive then lives or conducts such activities); or directly or
indirectly provide any services or advice to a any business, person or entity
who or which is engaged in a Competitive Business (other than as a member of a
professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Executive has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Executive during his or her
employment with the Company).  A “Competitive Business” is any business, person
or entity who or which, anywhere within that part of the United States, or that
part of any other country or territory, where the Company conducts business;
owns or operates a cable television system; provides direct television or any
satellite-based, telephone system-based, internet based or wireless system for
delivering television, music or other entertainment programming (other than as
an ancillary service, such as cellular telephone providers); provides telephony
services using any wired connection or fixed (as opposed to mobile) wireless
application; provides data or internet access services; or offers, provides,
markets or sells any service or product of a type that is offered or marketed by
or directly competitive with a service or product offered or marketed by the
Company at the time Executive’s employment terminates; or who or which in any
case is preparing or planning to do so. The provisions of this Section 19 shall
not be construed or applied (i) so as to prohibit Executive from owning not more
than five percent (5%) of any class of securities that is publicly traded on any
national or regional securities exchange, as long as Executive’s investment is
passive and Executive does not lend or provide any services or advice to such
business or otherwise violate the terms of this Agreement in connection with
such investment; or (ii) so as to prohibit Executive from working as an employee
in the cable television business for a company/business that owns or operates
cable television franchises (by way of current example only, Time Warner,
Cablevision, Cox or Comcast), provided that the company/business is not
providing cable services in any political subdivision/ geographic area where the
Company has a franchise or provides cable services (other than nominal overlaps
of service areas) and the company/business is otherwise not engaged in a
Competitive Business, and provided Executive does not otherwise violate the
terms of this Agreement in connection with that work;
 
                (ii)           contact, solicit or provide any service to any
person or entity that was a customer franchisee, or prospective customer of the
Company at any time during Executive’s employment (a prospective customer being
one to whom the Company had made a business
 
 
Charter –Approved Prototype August 1, 2007           
18

--------------------------------------------------------------------------------


 
proposal within twelve (12) months prior to the time Executive’s employment
terminated); or directly solicit or encourage any customer, franchisee or
subscriber of the Company to purchase any service or product of a type offered
by or competitive with any product or service provided by the Company, or to
reduce the amount or level of business purchased by such customer, franchisee or
subscriber from the Company; or take away or procure for the benefit of any
competitor of the Company, any business of a type provided by or competitive
with a product or service offered by the Company; or
 
                (iii)           solicit or recruit for employment, any person or
persons who are employed by Company or any of its subsidiaries or affiliates, or
who were so employed at any time within a period of six (6) months immediately
prior to the date Executive’s employment terminated, or otherwise interfere with
the relationship between any such person and the Company; nor will the Executive
assist anyone else in recruiting any such employee to work for another company
or business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company. This
provision shall not apply to secretarial, clerical, custodial or maintenance
employees.
 
If Executive violates any covenant contained in this Section 19, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
 
            (c)       Provisions Pertaining to the Covenants.  Executive
recognizes that the existing business of the Company extends to various
locations and areas throughout the United States and may extend hereafter to
other countries and territories and agrees that the scope of Section 19 shall
extend to any part of the United States, and any other country or territory,
where the Company operates or conducts business, or has concrete plans to do so
at the time Executive’s employment terminates.  It is agreed that the Executi
ve’s services hereunder are special, unique, unusual and extraordinary giving
them peculiar value, the loss of which cannot be reasonably or adequately
compensated for by damages, and in the event of the Executive’s breach of this
Section, Company shall be entitled to equitable relief by way of injunction or
otherwise in addition to the cessation of payments and benefits hereunder.  If
any provision of Sections 17, 18 or 19 of this Agreement is deemed to be
unenforceable by a court (whether because of the subject matter of the
provision, the duration of a restriction, the geographic or other scope of a
restriction or otherwise), that provision shall not be rendered void but the
parties instead agree that the court shall amend and alter such provision to
such lesser degree, time, scope, extent and/or territory as will grant Company
the maximum restriction on Executive’s activities permitted by applicable law in
such circumstances. Company’s failure to exercise its rights to enforce the
provisions of this Agreement shall not be affected by the existence or non
existence of any other similar agreement for anyone else employed by Company or
by Company’s failure to exercise any of its rights under any such agreement.
 
            (d)       Notices.  In order to preserve Company’s rights under this
Agreement, Company is authorized to advise any potential or future employer, any
third party with whom Executive may become employed or enter into any business
or contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms,
and  Company shall not be liable for doing so.
 
 
Charter –Approved Prototype August 1, 2007           
19

--------------------------------------------------------------------------------


 
 
            (e)       Injunctive Relief and Additional Remedy.  Executive
acknowledges that the injury that would be suffered by Company as a result of a
breach of the provisions of this Agreement (including any provision of Sections
17, 18 and 19) would be irreparable and that an award of monetary damages to
Company for such a breach would be an inadequate remedy.  Consequently, Company
will have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and Company will not be
obligated to post bond or other security in seeking such relief.  Without
limiting Company’s rights under this Section or any other remedies of Company,
if Executive breaches any of the provisions of Sections 17, 18 or 19, Company
will have the right to cease making any payments otherwise due to Executive
under this Agreement.
 
            (f)       Covenants of Sections 17, 18 and 19 are Essential and
Independent Covenants.  The covenants by Executive in Sections 17, 18 and 19 are
essential elements of this Agreement, and without Executive’s agreement to
comply with such covenants, Company would not have entered into this Agreement
or employed Executive.  Company and Executive have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to
the nature of the business conducted by Company.  Executive’s covenants in
Sections 17, 18 and 19 are independent covenants and the existence of any claim
by Executive against Company, under this Agreement or otherwise, will not excuse
Executive’s breach of any covenant in Section 17, 18 or 19. If Executive’s
employment hereunder is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate to enforce the covenants and
agreements of Executive in Sections 17, 18 and 19.  The Company’s right to
enforce the covenants in Sections 17, 18 and 19 shall not be adversely affected
or limited by the Company’s failure to have an agreement with another employee
with provisions at least as restrictive as those contained in Sections 17, 18 or
19 , or by the Company’s failure or inability to enforce (or agreement not to
enforce) in full the provisions of any other or similar agreement containing one
or more restrictions of the type specified in Sections 17, 18 and 19 of this
Agreement.
 
            20.       Executive’s Representations And Further Agreements.
 
        (a)       Executive represents, warrants and covenants to Company that:
 
                (i)           Neither the execution and delivery of this
Agreement by Executive nor the performance of any of Executive’s duties
hereunder in accordance with the Agreement will violate, conflict with or result
in the breach of any order, judgment, employment contract, agreement not to
compete or other agreement or arrangement to which Executive is a party or is
subject;
 
                (ii)           On or prior to the date hereof, Executive  has
furnished to Company true and complete copies of all judgments, orders, written
employment contracts, agreements not to compete, and other agreements or
arrangements restricting Executive’s employment or business pursuits, that have
current application to Executive;
 
                (iii)           Executive is knowledgeable and sophisticated as
to business matters, including the subject matter of this Agreement, and that
prior to assenting to the terms of this
 
 
Charter –Approved Prototype August 1, 2007           
20

--------------------------------------------------------------------------------


 
Agreement, or giving the representations and warranties herein, Executive has
been given a reasonable time to review it and has consulted with counsel of
Executive’s choice; and
 
                (iv)           Executive has not provided, nor been requested by
Company to provide, to Company, any confidential or non public document or
information of a former employer that constitutes or contains any protected
trade secret, and will not use any protected trade secrets in connection with
the Executive’s employment.
 
            (b)        During and subsequent to expiration of the Term, the
Executive will cooperate with Company, and furnish any and all complete and
truthful information, testimony or affidavits in connection with any matter that
arose during the Executive’s employment, that in any way relates to the business
or operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which the Executive may have any knowledge or involvement; and
will consult with and provide information to Company and its representatives
concerning such matters.  Executive shall fully cooperate with Company in the
protection and enforcement of any intellectual property rights that relate to
services performed by Executive for Company, whether under the terms of this
Agreement or prior to the execution of this Agreement.  This shall include
without limitation executing, acknowledging, and delivering to Company all
documents or papers that may be necessary to enable Company to publish or
protect such intellectual property rights.  Subsequent to the Term, the parties
will make their best efforts to have such cooperation performed at reasonable
times and places and in a manner as not to unreasonably interfere with any other
employment in which Executive may then be engaged.  Nothing in this Agreement
shall be construed or interpreted as requiring the Executive to provide any
testimony, sworn statement or declaration that is not complete and truthful.  If
Company requires the Executive to travel outside the metropolitan area in the
United States where the Executive then resides to provide any testimony or
otherwise provide any such assistance, then Company will reimburse the Executive
for any reasonable, ordinary and necessary travel and lodging expenses incurred
by Executive to do so provided the Executive submits all documentation required
under Company’s standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Company to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring the Executive to provide any testimony or affidavit
that is not complete and truthful.
 
            21.           Mutual Non-Disparagement.  Neither the Company nor
Executive shall make any oral or written statement about the other party which
is intended or reasonably likely to disparage the other party, or otherwise
degrade the other party’s reputation in the business or legal community or in
the telecommunications industry.
 
            22.           Foreign Corrupt Practices Act.  Executive agrees to
comply in all material respects with the applicable provisions of the U.S.
Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, which provides
generally that: under no circumstances will foreign officials, representatives,
political parties or holders of public offices be offered, promised or paid any
money, remuneration, things of value, or provided any other benefit, direct or
indirect, in connection with obtaining or maintaining contracts or orders
hereunder.  When any representative, employee, agent, or other individual or
organization associated with Executive is required to perform any obligation
related to or in connection with this Agreement, the substance of this
 

 
Charter –Approved Prototype August 1, 2007           
21

--------------------------------------------------------------------------------


 
section shall be imposed upon such person and included in any agreement between
Executive and any such person.  Failure by Executive to comply with the
provisions of the FCPA shall constitute a material breach of this Agreement and
shall entitle the Company to terminate Executive’s employment for Cause.
 
            23.           Purchases and Sales of the Company’s
Securities.  Executive has read and agrees to comply in all respects with the
Company’s Policy Regarding the Purchase and Sale of the Company’s Securities by
Employees, as such Policy may be amended from time to time.  Specifically, and
without limitation, Executive agrees that Executive shall not purchase or sell
stock in the Company at any time (a) that Executive possesses material
non-public information about the Company or any of its businesses; and (b)
during any “Trading Blackout Period” as may be determined by the Company as set
forth in the Policy from time to time.
 
            24.           Indemnification.  (a)  If Executive is made a party or
is threatened to be made a party or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter, a "proceeding"), by reason of the fact that he or she is or was a
director or an officer of the Corporation or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan (hereinafter, a "Covered Person"),
whether the basis of such proceeding is alleged action in an official capacity
as a director, officer, employee or agent or in any other capacity while serving
as a director, officer, employee or agent, shall be indemnified and held
harmless by the Corporation to the fullest extent authorized by the Delaware
General Corporation Law, as the same exists or may hereafter be amended, against
all expense, liability and loss (including attorneys' fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such Covered Person in connection therewith; provided,
however, that, except as provided in Section 24(c) hereof with respect to
proceedings to enforce rights to indemnification, the Corporation shall
indemnify any such Covered Person in connection with a proceeding (or part
thereof) initiated by such Covered Person only if such proceeding (or part
thereof) was authorized by the Board.
 
                   (b)  The Corporation shall pay the expenses (including
attorneys' fees) incurred by Executive in defending any such proceeding in
advance of its final disposition (hereinafter, an "advancement of expenses"),
provided, however, that, if the Delaware General Corporation Law so requires, an
advancement of expenses incurred by Executive in his or her capacity as such
shall be made only upon delivery to the Corporation of an undertaking
(hereinafter, an "Undertaking"), by or on behalf of such Executive, to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (hereinafter, a "Final
Adjudication") that Executive was not entitled to be indemnified for such
expenses under this Section 24 or otherwise.  The rights to indemnification and
to the advancement of expenses conferred in Subsections 24(a) and (b) hereof
shall be contract rights and such rights shall continue even after Executive
ceases to be employed by the Company and shall inure to the benefit of
Executive’s heirs, executors and administrators.
 
 
Charter –Approved Prototype August 1, 2007           
22

--------------------------------------------------------------------------------


 
 
                   (c)       If a claim under Section 24(a) or (b) hereof is not
paid in full by the Company within sixty (60) days after a written claim
therefore has been received by the Company, except in the case of a claim for an
advancement of expenses, in which case the applicable period shall be
twenty (20) days, Executive may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim.  If Executive is successful
in whole or in part in any such suit, or in a suit brought by the Company to
recover an advancement of expenses pursuant to the terms of an Undertaking,
Executive shall be entitled to be paid also the expense of prosecuting or
defending such suit.  In (i) any suit brought by Executive to enforce a right to
indemnification hereunder (but not in a suit brought by Executive to enforce a
right to an advancement of expenses) it shall be a defense that, and (ii) any
suit brought by the Company to recover an advancement of expenses pursuant to
the terms of an Undertaking, the Company shall be entitled to recover such
expenses upon a final adjudication that, Executive has not met the applicable
standard for indemnification set forth in the Delaware General Corporation
Law.  To the fullest extent permitted by law, neither the failure of the Company
(including its disinterested directors, committee thereof, independent legal
counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of Executive is proper in the
circumstances because the Executive has met the applicable standard of conduct
set forth in the Delaware General Corporation Law, nor an actual determination
by the Company (including its disinterested directors, committee thereof,
independent legal counsel or its stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct or, in the case of such a suit
brought by Executive, be a defense to such suit.  In any suit brought by
Executive to enforce a right to indemnification or to an advancement of expenses
hereunder, or brought by the Company to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that Executive is
not entitled to be indemnified, or to such advancement of expenses, under this
Section 24 or otherwise shall, to the extent permitted by law, be on the
Company.
 
                  (d)  The rights to indemnification and to the advancement of
expenses conferred in this Section 24 shall not be exclusive of any other right
of indemnification which Executive or any other person may have or hereafter
acquire by any statute, the Corporation's Certificate of Incorporation or
Bylaws, agreement, vote of stockholders or disinterested directors or otherwise.
 
                   (e)      The Company may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the Company
would have the power to indemnify such person against such expense, liability or
loss under the Delaware General Corporation Law.
 
         25.           Withholding.  Anything to the contrary notwithstanding,
all payments required to be made by Company hereunder  to Executive or his
estate or beneficiary shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to applicable law or regulation.
 
 
Charter –Approved Prototype August 1, 2007           
23

--------------------------------------------------------------------------------


 
 
            26.           Notices.  Any written notice required by this
Agreement will be deemed provided and delivered to the intended recipient when
(a) delivered in person by hand; or (b) three days after being sent via U.S.
certified mail, return receipt requested; or (c) the day after being sent via by
overnight courier, in each case when such notice is properly addressed to the
following address and with all postage and similar fees having been paid in
advance:
 
 
If to the Company:
Charter Communications, Inc.

 
 
Attn.: Human Resources

 
 
12405 Powerscourt Drive

    St. Louis, MO 63131

                               
 
If to Executive:
12405 Powerscourt Drive

 
 
St. Louis, MO 63131

 
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
 
            27.           Binding Effect.  This Agreement shall be for the
benefit of and binding upon the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and, where
applicable, assigns.
 
            28.           Entire Agreement.  As of the Effective Date, the
Employee and the Company hereby irrevocably agree that the Old Employment
Agreement is hereby terminated in its entirety, and neither party thereto shall
have any rights or obligations under the Old Employment Agreement, including but
not limited to, in the case of the Employee, any right to any severance payment
or benefit.  This Agreement constitutes the entire agreement between the listed
parties with respect to the subject matter described in this Agreement and
supersedes all prior agreements, understandings and arrangements, both oral and
written, between the parties with respect to such subject matter, except to the
extent said agreements, understandings and arrangements are referenced or
referred to in this Agreement.  This Agreement may not be modified, amended,
altered or rescinded in any manner, except by written instrument signed by both
of the parties hereto; provided, however, that the waiver by either party of a
breach or compliance with any provision of this Agreement shall not operate nor
be construed as a waiver of any subsequent breach or compliance. Except to the
extent the terms hereof are explicitly and directly inconsistent with the terms
of the Plan, nothing herein shall be deemed to override or replace the terms of
the Plan, including but not limited to sections 6.4, 9.4 and 10.4 thereof.
 
            29.           Severability.  In case any one or more of the
provisions of this Agreement shall be held by any court of competent
jurisdiction or any arbitrator selected in accordance with the terms hereof to
be illegal, invalid or unenforceable in any respect, such provision shall have
no force and effect, but such holding shall not affect the legality, validity or
enforceability of any other provision of this Agreement provided that the
provisions held illegal, invalid or unenforceable does not reflect or manifest a
fundamental benefit bargained for by a party hereto.
 
 
Charter –Approved Prototype August 1, 2007           
24

--------------------------------------------------------------------------------


 
 
            30.           Assignment.  Subject to the Executive’s right to
terminate in the event of a Change in Control hereunder, this Agreement can be
assigned by the Company only to a company that controls, is controlled by, or is
under common control with the Company and which assumes all of the Company’s
obligations hereunder.  The duties and covenants of Executive under this
Agreement, being personal, may not be assigned or delegated except that
Executive may assign payments due hereunder to a trust established for the
benefit of Executive’s family or to Executive’s estate or to any partnership or
trust entered into by Executive and/or Executive’s immediate family members
(meaning, Executive’s spouse and lineal descendants).  This agreement shall be
binding in all respects on permissible assignees.
 
            31.           Notification.  In order to preserve the Company’s
rights under this Agreement, the Company is authorized to advise any third party
with whom Executive may become employed or enter into any business or
contractual relationship with, or whom Executive may contact for any such
purpose, of the existence of this Agreement and its terms, and the Company shall
not be liable for doing so.
 
            32.           Choice of Law/Jurisdiction This Agreement is deemed to
be accepted and entered into in St. Louis County, Missouri. Executive and the
Company intend and hereby acknowledge that jurisdiction over disputes with
regard to this Agreement, and over all aspects of the relationship between the
parties hereto, shall be governed by the laws of the State of Missouri without
giving effect to its rules governing conflicts of laws.  Executive agrees that
in any suit to enforce this Agreement, or as to any dispute that arises between
the Company and the Executive regarding or relating to this Agreement and/or any
aspect of Executive’s employment relationship with Company, venue and
jurisdiction are proper in the County of St. Louis, and (if federal jurisdiction
exists) the United States District Court for the Eastern Division of Missouri in
St. Louis, and Executive waives all objections to jurisdiction and venue in any
such forum and any defense that such forum is not the most convenient forum.
 
            33.           Section Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any
manner the meaning or interpretation of this Agreement.
 
            34.           Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.
 


 
[remainder of page intentionally left blank]
 

Charter –Approved Prototype August 1, 2007         

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
Charter Communications, Inc.




By: /s/ Neil Smit  
Name: Neil Smit
Title: President and Chief Executive Officer




EXECUTIVE


/s/ Michael Lovett
Name: Michael J. Lovett 
Address: _________________________







 























Charter –Approved Prototype August 1, 2007           

26

--------------------------------------------------------------------------------



Charter Communications
Grant Summary Report
Exhibit A


Activity as of 6/25/2007


Grant Date
Grant Type
Grant Price
Granted
Exercised
Canceled
Subject to Repurchase
Outstanding
Vested
Outstanding Exercisable
                   
2001 Non-Qualified Stock Option
             
Michael J. Lovett
               
7/23/2003
Non-Qualified
$5.06
100,000
0
0
0
100,000
75,000
75,000
                   
1/27/2004
Non-Qualified
$5.17
77,500
0
0
0
77,500
58,125
58,125
                   
1/27/2004
Restricted
$0.00
37,500
0
37,500
0
0
37,500
0
                   
4/27/2004
Restricted
$0.00
10,000
0
10,000
0
0
10,000
0
                   
4/27/2004
Non-Qualified
$4.555
12,500
0
0
0
12,500
9,375
9,375
                   
10/26/2004
Non-Qualified
$2.865
82,000
0
0
0
82,000
41,000
41,000
                   
10/26/2004
Restricted
$0.00
40,500
0
40,500
0
0
0
0
                   
4/26/2005
Non-Qualified
$1,295
216,000
54,000
0
0
162,000
108,000
54,000
                   
4/26/2005
Restricted
$0.00
129,600
0
17,820
0
111,780
0
0
                   
4/26/2005
Restricted
$0.00
75,000
50,000
0
0
25,000
50,000
0
                   
2/28/2006
Non-Qualified
$1.195
432,000
108,000
0
0
324,000
108,000
0
                   
2/28/2006
Restricted
$0.00
150,000
50,000
0
0
100,000
50,000
0
                   
2/28/2006
Restricted
$0.00
259,200
0
0
0
259,200
0
0
                   
2/28/2006
Restricted
$0.00
155,520
0
0
0
155,520
0
0
                   
3/9/2007
Restricted
$0.00
300,000
0
0
0
300,000
0
0
                   
3/9/2007
Non-Qualified
$2.835
864,000
0
0
0
864,000
0
0
                   
3/9/2007
Restricted
$0.00
518,400
0
0
0
518,400
0
0
                   
Optionee Total
 
3,459,720
262,000
105,820
0
3,091,900
547,000
237,500
                   
Plan Total
 
3,459,720
262,000
105,820
0
3,091,900
547,000
237,500







Charter –Approved Prototype August 1, 2007           
27

--------------------------------------------------------------------------------










Exhibit B


Executive Cash Award Plan


 
[lovett.jpg]






























Charter –Approved Prototype August 1, 2007        

28

--------------------------------------------------------------------------------


